internal_revenue_service number release date index numbers -------------------- ------------------------------------ ---------------------------------- --------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-105155-08 date date legend legend parent distributing distributing distributing distributing distributing ---------------------------------- ------------------------------- ------------------------ -------------------------------------------------------------- --------------------------------------------------------------- ------------------------------- ------------------------ ------------------------------------ ------------------------------- ------------------------ -------------------------------- ------------------------------- ------------------------ -------------------------------------------------------------- --------------------------------------------------------------- ------------------------------- ------------------------ --------------------------- ------------------------------- ------------------------ controlled ----------------------------------------------------------------------------------- -------------------------------------------- plr-105155-08 controlled llc1 llc2 partnership sub business a business b business c business d a ----------------------------------------------- ------------------------------- ------------------------ -------------------------------------------------- ------------------------------------------------ ------------------------ --------------------------- --------------------------------------------- ------------------------ -------------------------------- ------------------------------------------------ ----------------------- ------------------------------- -------------------------- ----------------------- ------------------------------------ -------------------------------------------------------------- --------------------- ------------------------------------ -------------------------------------------------------------- ------------------------ ---- dear ------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information submitted in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by the appropriate party this office has not verified any of the materials submitted in plr-105155-08 support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether internal spin internal spin internal spin internal spin and internal spin all defined below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are being used principally as a device for the distribution of the earnings_and_profits of any of the distributing or the controlled corporations or any combination thereof see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any of the distributing or the controlled corporations see sec_355 and sec_1_355-7 summary of facts publicly traded parent is the common parent of an affiliated_group_of_corporations that files a federal consolidated_income_tax_return collectively the parent group parent wholly owns distributing and distributing distributing wholly owns distributing which wholly owns distributing which wholly owns distributing distributing currently conducts business a through wholly owned llc a disregarded_entity for federal_income_tax purposes distributing also wholly owns llc a disregarded_entity for federal_income_tax purposes which in turn owns a of partnership partnership conducts business b distributing wholly owns controlled and sub controlled conducts business c which is very similar to business a and sub conducts business d all of the above described entities are domestic controlled will be formed as a domestic_corporation in order to participate in the proposed transactions described below following its formation controlled will become a member of the parent group following the controlled contribution defined below controlled will conduct business a financial documentation and other information has been submitted which indicates that business a business b business c and business d each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction pursuant to its fit and focus plan management of parent wishes to combine the business a and business c operations of the parent group hereinafter the combination management feels that the combination will result in various benefits and efficiencies for the parent group in order to effectuate the combination plr-105155-08 management has therefore proposed the following series of internal transactions collectively the proposed transaction i distributing will contribute llc2 to distributing ii distributing will contribute llc2 to distributing iii distributing will contribute llc2 to distributing iv distributing will contribute llc1 to controlled in exchange for all of controlled 1’s stock and the assumption by controlled of certain liabilities the controlled contribution v distributing will distribute the controlled stock to distributing internal spin vi distributing will distribute the controlled stock to distributing internal spin vii an intercompany obligation of llc1 held by distributing will be contributed to controlled the contribution viii distributing will distribute the controlled stock to distributing internal spin ix distributing will distribute the controlled stock to parent internal spin x distributing will distribute all of its controlled stock to parent internal spin xi controlled will merge into llc1 controlled the merger representations the taxpayer has made the following representations regarding the proposed transaction the controlled contribution and internal spin a any indebtedness that will exist between distributing and controlled after internal spin will not constitute stock_or_securities plr-105155-08 b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of the separate_affiliated_group of distributing is representative of the corporations’ present operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements submitted d the five years of financial information submitted on behalf of business a is representative of the business’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e the five years of financial information submitted on behalf of business b is representative of the business’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted f following internal spin distributing and controlled will each continue independently and with its separate employees the active_conduct of its respective business g internal spin is being carried out for the following corporate business_purpose fit and focus internal spin is motivated in whole or in substantial part by this corporate business_purpose h internal spin is not being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both i the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the controlled contribution each equals or exceeds the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of money and other_property within the meaning of sec_361 received by distributing if any and transferred by it to its creditors and shareholders if any in connection with the plan_of_reorganization the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred j the total adjusted_basis and the fair_market_value of the assets transferred by distributing to controlled in the controlled contribution will equal or exceed the sum of a the amount of any liabilities assumed within the meaning of sec_357 by controlled in the controlled contribution b the amount of any liabilities owed to controlled by distributing if any that are discharged or extinguished in the plr-105155-08 controlled contribution and c the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in the controlled contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the controlled contribution k immediately before internal spin items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing 1's excess_loss_account if any with respect to its controlled stock will be included in income immediately before internal spin to the extent required by applicable regulations see sec_1_1502-19 l payments made in connection with all continuing transactions between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other will be for cost or for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m no two parties to the transaction are investment companies as defined in sec_368 and iv n internal spin is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation o neither distributing nor controlled is a disqualified_investment_corporation as defined in sec_355 p for purposes of sec_355 immediately after internal spin no person determined after applying the aggregation rules of sec_355 will hold shares possessing or more of the total combined voting power of all classes of distributing 1’s shares entitled to vote or or more of the total value of all classes of distributing shares that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of internal spin q for purposes of sec_355 immediately after internal spin no person determined after applying the aggregation rules of sec_355 will hold stock i possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and plr-105155-08 during the five year period determined after applying sec_355 ending on the date of internal spin or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in d and during the five-year period determined after applying d ending on the date of internal spin r no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_47 has been or will be claimed s neither business a nor business b nor control of an entity conducting these businesses were acquired during the five-year period ending on the date of internal spin in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part t at the time of internal spin distributing will not have an excess_loss_account in the stock of controlled internal spin u no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation v the five years of financial information submitted on behalf of the separate_affiliated_group of distributing is representative of the corporations’ present operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements submitted w the five years of financial information submitted on behalf of business a is representative of the business’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted x the five years of financial information submitted on behalf of business b is representative of the business’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted y following internal spin distributing and controlled will each continue independently and with its separate employees the active_conduct of its respective business z internal spin is being carried out for the following corporate business_purpose fit and focus internal spin is motivated in whole or in substantial part by this corporate business_purpose plr-105155-08 aa internal spin is not being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both bb no intercorporate debt will exist between distributing and controlled at the time of or subsequent to internal spin cc immediately before internal spin items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing 2's excess_loss_account if any with respect to its controlled stock will be included in income immediately before internal spin to the extent required by applicable regulations see sec_1_1502-19 dd payments made in connection with all continuing transactions between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other will be for cost or for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length ee no two parties to the transaction are investment companies as defined in sec_368 and iv ff internal spin is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation gg neither distributing nor controlled is a disqualified_investment_corporation as defined in sec_355 hh for purposes of sec_355 immediately after internal spin no person determined after applying the aggregation rules of sec_355 will hold shares possessing or more of the total combined voting power of all classes of distributing 2’s shares entitled to vote or or more of the total value of all classes of distributing shares that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of internal spin ii for purposes of sec_355 immediately after internal spin no person determined after applying the aggregation rules of sec_355 will hold stock i possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of plr-105155-08 controlled stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of internal spin or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in d and during the five-year period determined after applying d ending on the date of internal spin jj neither business a nor business b nor control of an entity conducting these businesses were acquired during the five-year period ending on the date of internal spin in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part kk at the time of internal spin distributing will not have an excess_loss_account in the stock of controlled the contribution and internal spin ll no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation mm the five years of financial information submitted on behalf of the separate_affiliated_group of distributing is representative of the corporations’ present operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements submitted nn the five years of financial information submitted on behalf of business a is representative of the business’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted oo the five years of financial information submitted on behalf of business b is representative of the business’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted pp following internal spin distributing and controlled will each continue independently and with its separate employees the active_conduct of its respective business qq internal spin is being carried out for the following corporate business_purpose fit and focus internal spin is motivated in whole or in substantial part by this corporate business_purpose plr-105155-08 rr internal spin is not being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both ss the total adjusted_basis and the fair_market_value of the asset transferred to controlled in the contribution each equals or exceeds the sum of i the total liabilities assumed as determined in sec_357 by controlled and ii the total amount of money and other_property within the meaning of sec_361 received by distributing if any and transferred by it to its creditors and shareholders if any in connection with the plan_of_reorganization the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred tt the total adjusted_basis and the fair_market_value of the asset transferred to controlled in the contribution will equal or exceed the sum of a the amount of any liabilities assumed within the meaning of sec_357 by controlled in the contribution b the amount of any liabilities owed to controlled by distributing if any that are discharged or extinguished in the contribution and c the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in the contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution uu immediately before internal spin items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing 3's excess_loss_account if any with respect to its controlled stock will be included in income immediately before internal spin to the extent required by applicable regulations see sec_1_1502-19 vv payments made in connection with all continuing transactions between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other will be for cost or for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length ww no two parties to the transaction are investment companies as defined in sec_368 and iv xx internal spin is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation plr-105155-08 yy neither distributing nor controlled is a disqualified_investment_corporation as defined in sec_355 zz for purposes of sec_355 immediately after internal spin no person determined after applying the aggregation rules of sec_355 will hold shares possessing or more of the total combined voting power of all classes of distributing 3’s shares entitled to vote or or more of the total value of all classes of distributing shares that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of internal spin aaa for purposes of sec_355 immediately after internal spin no person determined after applying the aggregation rules of sec_355 will hold stock i possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of internal spin or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in d and during the five-year period determined after applying d ending on the date of internal spin bbb no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_47 has been or will be claimed ccc neither business a nor business b nor control of an entity conducting these businesses were acquired during the five-year period ending on the date of internal spin in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part ddd at the time of internal spin distributing will not have an excess_loss_account in the stock of controlled internal spin eee no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation fff the five years of financial information submitted on behalf of the separate_affiliated_group of distributing is representative of the corporations’ present operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements submitted plr-105155-08 ggg the five years of financial information submitted on behalf of business a is representative of the business’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted hhh the five years of financial information submitted on behalf of business b is representative of the business’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted iii following internal spin distributing and controlled will each continue independently and with its separate employees the active_conduct of its respective business jjj internal spin is being carried out for the following corporate business_purpose fit and focus internal spin is motivated in whole or in substantial part by this corporate business_purpose kkk internal spin is not being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both lll immediately before internal spin items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing 4's excess_loss_account if any with respect to its controlled stock will be included in income immediately before internal spin to the extent required by applicable regulations see sec_1_1502-19 mmm payments made in connection with all continuing transactions between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other will be for cost or for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length nnn no two parties to the transaction are investment companies as defined in sec_368 and iv ooo internal spin is not part of a plan or a series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation plr-105155-08 ppp neither distributing nor controlled is a disqualified_investment_corporation as defined in sec_355 qqq for purposes of sec_355 immediately after internal spin no person determined after applying the aggregation rules of sec_355 will hold shares possessing or more of the total combined voting power of all classes of distributing 4’s shares entitled to vote or or more of the total value of all classes of distributing shares that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of internal spin rrr for purposes of sec_355 immediately after internal spin no person determined after applying the aggregation rules of sec_355 will hold stock i possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of internal spin or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in d and during the five-year period determined after applying d ending on the date of internal spin sss neither business a nor business b nor control of an entity conducting these businesses were acquired during the five-year period ending on the date of internal spin in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part ttt at the time of internal spin distributing will not have an excess_loss_account in the stock of controlled internal spin uuu any indebtedness that will exist between distributing and controlled after internal spin will not constitute stock_or_securities vvv no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation www the five years of financial information submitted on behalf of the separate_affiliated_group of distributing is representative of the corporations’ present operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements submitted plr-105155-08 xxx the five years of financial information submitted on behalf of business c is representative of the business’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted yyy the five years of financial information submitted on behalf of business d is representative of the business’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted zzz following internal spin distributing and controlled will each continue independently and with its separate employees the active_conduct of its respective business following the merger controlled will continue to conduct the business formerly conducted by controlled aaaa internal spin is being carried out for the following corporate business_purpose fit and focus internal spin is motivated in whole or in substantial part by this corporate business_purpose bbbb internal spin is not being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both cccc immediately before internal spin items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing 5's excess_loss_account if any with respect to its controlled stock will be included in income immediately before internal spin to the extent required by applicable regulations see sec_1_1502-19 dddd payments made in connection with all continuing transactions between distributing and its subsidiaries on the one hand and controlled and controlled 2’s successor after the merger and its subsidiaries on the other will be for cost or for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length eeee no two parties to the transaction are investment companies as defined in sec_368 and iv ffff internal spin is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation plr-105155-08 gggg neither distributing nor controlled is a disqualified_investment_corporation as defined in sec_355 hhhh for purposes of sec_355 immediately after internal spin no person determined after applying the aggregation rules of sec_355 will hold shares possessing or more of the total combined voting power of all classes of distributing 5’s shares entitled to vote or or more of the total value of all classes of distributing shares that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of internal spin iiii for purposes of sec_355 immediately after internal spin no person determined after applying the aggregation rules of sec_355 will hold stock i possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of internal spin or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in d and during the five-year period determined after applying d ending on the date of internal spin jjjj neither business c nor business d nor control of an entity conducting these businesses were acquired during the five-year period ending on the date of internal spin in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part kkkk at the time of internal spin distributing will not have an excess_loss_account in the stock of controlled rulings based solely on the information submitted and the representations set forth above we rule as follows regarding the proposed transaction the controlled contribution and internal spin the controlled contribution together with internal spin will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing in the controlled contribution sec_361 and sec_357 plr-105155-08 no gain_or_loss will be recognized by controlled in the controlled contribution sec_1032 controlled 1's basis in each asset received from distributing in the controlled contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 controlled 1's holding_period in each asset received from distributing in the controlled contribution will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized by distributing in internal spin sec_361 no gain_or_loss will be recognized by distributing on its receipt of the controlled stock in internal spin sec_355 the aggregate basis of the controlled stock and the distributing stock in the hands of distributing immediately after internal spin will be the same as the aggregate basis of the distributing stock held by distributing immediately before internal spin allocated in proportion to the respective fair market values of the controlled stock and the distributing stock in accordance with sec_1_358-2 sec_358 b and c distributing 2’s holding_period in the controlled stock received in internal spin will include the holding_period of the distributing stock on which internal spin is being made provided that the distributing stock is held as a capital_asset on the date of internal spin sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 internal spin no gain_or_loss will be recognized by distributing in internal spin sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on its receipt of the controlled stock in internal spin sec_355 the aggregate basis of the distributing stock and the controlled stock held by distributing after internal spin will be the same as the aggregate basis of the distributing stock held by distributing immediately before internal spin allocated plr-105155-08 in proportion to the fair market values of the distributing and the controlled stock in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by distributing will include the holding_period of the distributing stock with respect to which internal spin is being made provided that the distributing stock is held as a capital_asset on the date of internal spin sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 the contribution and internal spin the contribution together with internal spin will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing in the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled in the contribution sec_1032 no gain_or_loss will be recognized by distributing in internal spin sec_361 no gain_or_loss will be recognized by distributing on its receipt of the controlled stock in internal spin sec_355 the aggregate basis of the controlled stock and the distributing stock in the hands of distributing immediately after internal spin will be the same as the aggregate basis of the distributing stock held by distributing immediately before internal spin allocated in proportion to the respective fair market values of the controlled stock and the distributing stock in accordance with sec_1_358-2 sec_358 b and c distributing 4’s holding_period in the controlled stock received in internal spin will include the holding_period of the distributing stock on which internal spin is being made provided that the distributing stock is held as a capital_asset on the date of internal spin sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 plr-105155-08 internal spin no gain_or_loss will be recognized by distributing in internal spin sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of parent on its receipt of the controlled stock in internal spin sec_355 the aggregate basis of the distributing stock and the controlled stock held by parent immediately after internal spin will be the same as the aggregate basis of the distributing stock held by parent immediately before internal spin allocated in proportion to the fair market values of the distributing and the controlled stock in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by parent will include the holding_period of the distributing stock with respect to which internal spin is being made provided that the distributing stock is held as a capital_asset on the date of internal spin sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 internal spin no gain_or_loss will be recognized by distributing in internal spin sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of parent on its receipt of the controlled stock in internal spin sec_355 the aggregate basis of the distributing stock and the controlled stock held by parent immediately after internal spin will be the same as the aggregate basis of the distributing stock held by parent immediately before internal spin allocated in proportion to the fair market values of the distributing and the controlled stock in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by parent will include the holding_period of the distributing stock with respect to which internal spin is being made provided that the distributing stock is held as a capital_asset on the date of internal spin sec_1223 plr-105155-08 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion regarding i whether internal spin internal spin internal spin internal spin and internal spin will satisfy the business_purpose requirement of sec_1_355-2 ii whether internal spin internal spin internal spin internal spin and internal spin are being used principally as a device for the distribution of any of the earnings_and_profits of distributing distributing distributing distributing distributing controlled or controlled see sec_355 and sec_1_355-2 iii whether internal spin internal spin internal spin internal spin and internal spin are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any of distributing distributing distributing distributing distributing controlled or controlled see sec_355 and sec_1_355-7 iv the federal_income_tax consequences of the contributions described in steps i through iii above except as described herein v the federal_income_tax treatment of the merger and vi the potential application of sec_482 to any continuing transactions that may occur between the distributing corporations and their subsidiaries on the one hand and the controlled corporations and their subsidiaries on the other hand that are based upon the total costs incurred by the provider s of such services procedural matters this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling plr-105155-08 in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely richard k passales________ richard k passales senior counsel branch office of associate chief_counsel corporate cc
